Citation Nr: 0609703	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition to 
include arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1965 to 
July 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Board notes that the veteran submitted new medical 
evidence in March 2006. This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having PTSD as a 
result of an experience during military service aboard the 
USS Oriskany off the coast of Vietnam.

2.  There is credible supporting evidence that the veteran's 
alleged in-service stressor occurred.

3.  There is no evidence of chronic back disorder in service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current back disorder and his 
period of active naval service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for a back condition to include 
arthritis is not established.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

In a PTSD case, the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

At the outset, it is neither alleged nor shown that the 
claimed stressor is related to combat.  Thus, the combat 
presumption in connection with PTSD is not for application.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R.  § 3.304(d) (pertaining to combat veterans).

The Board finds that service connection for PTSD is 
warranted.  A review of the evidence of record shows a 
current diagnosis of PTSD related to an experience from the 
veteran's period of active duty service with the U.S. Navy 
aboard the USS Oriskany.  Specifically, a January 2005 VA 
treatment note by a VA psychiatrist diagnosed the veteran 
with PTSD.  This physician had treated the veteran since 2002 
for PTSD symptoms and other psychiatric disorders.  A VA 
social worker record from February 2004 and VA nurse 
practitioner record from January 2006 confirmed the veteran's 
diagnosis and treatment of PTSD related to an incident during 
service involving an explosion with multiple deaths aboard 
the USS Oriskany.

The veteran relates in various lay statements and in VA 
medical records that in October 1966 he was serving on the 
USS Oriskany.  A fire broke out on the ship that killed 44 
people.  Afterwards, the veteran had to collect burned and 
charred bodies.  He also saw bodies floating in the water.  
The stressor is non-combat related.  Therefore, the remaining 
question is whether there is credible supporting evidence 
that this alleged in-service stressor actually occurred.  

The Board finds sufficient credible evidence to verify the 
veteran's in-service stressor.  C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Department of 
the Navy and various other Internet records confirm the 
explosion and fire aboard the USS Oriskany on October 26, 
1966 in which 44 servicemen were killed.  Many of the 
Internet records discussing personal accounts of the incident 
closely mirror the veteran's account.  Furthermore, service 
personnel records (SPRs) including his disciplinary records 
and DD Form 214 confirm that the veteran in fact was serving 
aboard the USS Oriskany on the date of the fire.  There is no 
information to suggest that the veteran was not present.  
Thus, the information discussed above is sufficient to 
demonstrate the veteran's personal exposure to the incident 
described.  See Pentecost, supra.

The Board must emphasize that this decision in no way 
suggests that all the veteran's difficulties, including his 
past abuse of drugs and alcohol, are the result of his 
service from December 1965 to July 1968.  In fact, medical 
evidence shows that the veteran also has been diagnosed with 
adjustment disorder with mixed emotions and polysubstance 
dependence in remission (VA examination in December 2002).  
He also was diagnosed and treated for depression and anxiety 
with no connection to PTSD (VA treatment records from 
September 1986 to January 2005).  There is no indication that 
many of his difficulties are associated with his PTSD or his 
active service.  However, the fact that the veteran may have 
an acquired psychiatric disorder other than PTSD that is not 
related to service does not imply that the veteran could not 
also have PTSD related to a stressor in service.  The RO will 
have to determine the nature and extent of the disorder that 
is related to the veteran's active service as well as the 
nature and extent of the veteran's acquired psychiatric 
disorder that is not related to service, if any.  It is 
possible that the acquired psychiatric disorder (PTSD) 
associated with the stressor is service is very limited.  
However, the nature and extent of his PTSD related to service 
is not before the Board at this time.  

Accordingly, the Board finds that the evidence supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b).

The Board now turns to the issue of service connection for a 
back condition.  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The Board finds that although the veteran is currently 
diagnosed with a back disorder, a comprehensive review of the 
evidence of record does not support a finding that the 
veteran's back disorder is related to his service.     

The existence of a current back disorder is evidenced by a 
Social Security Disability decision dated in November 2003 
which cited recent medical records showing degenerative disc 
disease of the lumbar spine.  Furthermore, a VA January 2003 
treatment record indicated that the veteran has mechanical 
back pain with mild degenerative disease as evidenced by an 
October 2000 VA Magnetic Resonance Imaging (MRI) study.  

The veteran contends that he first experienced back pain when 
loading 500 pound bombs and other ordinance while on board 
the USS Oriskany off the waters off Vietnam.  He also stated 
in his December 2003 substantive appeal that other naval 
servicemen injured him by hitting him with a wrench on his 
back.  

Service medical records (SMRs) from December 1965 to July 
1968 report two complaints of back pain during service.  
Specifically, in June 1967, the veteran was treated for pain 
in the middle back after lifting heavy bombs.  He was placed 
on light duty for 2 days.  In July 1967, the veteran again 
complained of left upper quadrant back pain.  No further 
complaint or treatment occurred, and the discharge 
examination recorded no problems with his back.  
Consequently, the records do not reflect a chronic back 
condition while in service.  The Board finds that the SMRs, 
as a whole, provide negative evidence against the veteran's 
claim.  

In fact, post-service, the medical evidence shows that the 
veteran was first treated for back pain in December 1997, 
twenty-eight years after his separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection for arthritis may not be established on a 
presumptive basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R.  
§ 3.307(a)(3).  Nor may service connection be established 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  Post-service medical records, as a 
whole, provide very negative evidence against his claim as 
they document a back condition that began decades after 
service with no connection to service.

The Board acknowledges the existence of VA treatment records 
documenting treatment and surgery for hemorrhoids from 
December 1986 to January 1990.  The veteran asserts that 
physicians indicated to him that his hemorrhoid condition was 
connected to a back strain.  However, the veteran is not 
competent to relate what physicians purportedly stated to him 
concerning a medical diagnosis.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Board concludes that 
the medical evidence concerning hemorrhoids is of limited 
probative value.

In any event, the Board finds no competent evidence of a 
nexus between the veteran's current back disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In this regard, VA outpatient treatments records from 
Pittsburgh dated December 1997 to January 2003 establish the 
existence of a current back disorder, but do not speak to its 
etiology.  In fact, upon his first treatment in December 
1997, the veteran stated he hurt his back lifting flagstone 
while working in construction.  Such a statement from the 
veteran only provides evidence against this claim.  

Similarly, the veteran stated during his personal hearing 
testimony in March 2004 that he went to the emergency room 
several years before for a back injury while working as a 
carpenter.  Thus, in regard to his back pain, the possibility 
exists of intercurrent causes under 38 C.F.R. § 3.303(b).  
Clearly such facts provide strong evidence against his claim.
 
The veteran's lay opinion, offered without the benefit of 
medical education or training, that his current back 
condition is related to service is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's back claim.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection for a back condition is denied.  
 
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in November 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the January 2005 supplemental statement of 
the case (SSOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the November 2002 VCAA 
notice letters prior to the December 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21. Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the evidence he has submitted in 
terms of personal hearing testimony, private medical records, 
Internet records, and SPRs.  Moreover, the VCAA letters, 
rating decision, statement of the case (SOC), and SSOCs 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection for a back 
disorder.  Additionally, the VCAA letter dated in November 
2002 advised the veteran that the VA would obtain "any 
additional information or evidence."  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).
  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the appellant's claim for service connection for a 
back condition, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board acknowledges the veteran's representative's 
contention that the RO has not secured a medical opinion 
concerning the etiology of the veteran's back condition.  See 
38 U.S.C.A. § 5103A(d).  However, as discussed above, there 
is simply no competent evidence to support the veteran's 
claim of service connection.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A.  
§ 5103A(d)).  As service and post-service medical records, as 
a whole, provide no basis to grant the back claim, and 
provides much evidence against such a claim, the Board finds 
no basis for a VA examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA outpatient treatment records.  
There is no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private medical 
records.  Finally, in the March 2006 Appellant's Brief, the 
veteran's representative indicated that there was no further 
evidence to submit.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

Service connection for PTSD is granted.    

Service connection for a back disorder to include arthritis 
is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


